 1

 2

 3                              UNITED STATES DISTRICT COURT
 4                             EASTERN DISTRICT OF CALIFORNIA
 5

 6 MANUEL GUTIERREZ,                                     Case No. 1:19-cv-00872-AWI-BAM
 7                                 Plaintiff,            [PROPOSED] ORDER GRANTING
                                                         STIPULATION TO STAY ACTION AND
 8          v.                                           ARBITRATE CLAIMS
 9 CITIBANK, .,                                          (DOC. NO. 5)
10                                 Defendant.
11

12                                        [PROPOSED] ORDER
13          Having reviewed the parties’ Stipulation to Stay Action and Arbitrate Claims, and finding
14 good cause, the Stipulation is GRANTED.

15          This case is STAYED and all claims will be submitted to binding individual arbitration
16 before the American Arbitration Association pursuant to the terms of the arbitration agreement

17 contained in the credit card agreement, which was attached to the Stipulation as Exhibit 1.

18          Additionally, the parties are directed to submit status reports to the Court every four
19 months. Further, because it is improper for a case that has resolved to remain perpetually stayed,

20 the parties shall immediately inform the Court upon the completion of the arbitration and take

21 appropriate steps to file any appropriate dispositional papers.

22
     IT IS SO ORDERED.
23

24 Dated: August 7, 2019
                                                 SENIOR DISTRICT JUDGE
25

26
27

28
